In a consolidated negligence action to recover damages for personal injury, loss of services, etc., defendants appeal from an order of the Supreme Court, Kings County, entered October 25, 1965, after pretrial conferences, which directed that the action be preferred for trial pursuant to rule 8 of the Kings County Supreme Court Rules. Order reversed, without costs, and preference vacated. In our opinion, the record does not contain sufficient evidence to show that defendants, at the pretrial hearing, acted arbitrarily and not in good faith with respect to settlement of the action (Wolff v. Laverne, Inc., 17 A D 2d 213). Motion by appellants for a stay, pending appeal from order, dismissed as academic.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.